Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Claims 16-35 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over RIVERS (U.S. 6117310) in view of VINCI et al. (U.S. 4873006).
Regarding claim 15, 27-28, and 30, RIVERS teaches process for treating a hydrocarbon substrate that comprises a bisoxazolidine hydrogen sulfide scavenger.
RIVERS does not teach an additive that is the reaction product of a hydrocarbyl acylating agent and an amine.
However, VINCI et al. teach in the abstract nitrogen containing carboxylic compounds useful for reducing hydrogen sulfide.
VINCI et al. teach component (B) which is the reaction product of a polycarboxylic acid having at least one hydrocarbon substituent (hydrocarbyl substituted acylating agent) and a N-(hydroxyl-substituted hydrocarbyl) amine.
VINCI et al. teach in lines 9-12 of column 7 that the N-(hydroxyl-substituted hydrocarbyl) amine may be a monoamine or a polyamine .
VINCI et al. teach in lines 14-17 of column 7 that the polyamine may comprise one or more types of amino groups that includes primary, secondary, or tertiary amines.  
It would be obvious to one of ordinary skill in the art to add the nitrogen containing carboxylic compounds taught in VINCI et al. to the process that RIVERS teaches to further reduce hydrogen sulfide.
RIVERS in view of VINCI et al. do not explicitly teach the amount of oxazolidine and the amount of component (B) taught in VINCI et al.
However, it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, VINCI et al. teach in lines 48-60 of column 4 that the carboxylic acid acylating agent may be a polycarboxylic acid having at least one hydrocarbon substituent.
Regarding claim 18, VINCI et al. teach in lines 60-68 of column 4, and lines 1-6 of column 5, hydrocarbyl substituted succinic acid.
Regarding claim 19, VINCI et al. teach in lines 1-15 of column 7 that the amine may be a primary amine and a polyamine.
Regarding claim 20, VINCI et al. teach component (B) may be alkanolamines.
Regarding claim 21, VINCI et al. do not explicitly teach quaternization.
However, the claims are written such that quaternization is optional.
Regarding claims 22, 31 and 32, VINCI et al. teach hydrocarbyl substituted succinic acid and anhydrides.
VINCI et al. teach in lines 51-60 of column 5 and lines 36-44 of column 6 that the hydrocarbyl substitution may be poly(isobutenes).
VINCI et al. further teach in lines 3-20 of column 7 that the amines have 1 to about 4 hydroxyl groups, with the polyamines having one or more amino groups.
VINCI et al. teach in lines 5-8 of column 8 that the amines include N-(beta-hydroxy ethoxyethyl)-ethylenediamine.  The amines are formed from reacting ethylene diamine with one or more alkylene oxides.
Ethylene diamine meets the claim limitation of compound (B) with R3 and R4 being H, p being 0, q being 1, and m being 1.  
Regarding claims 23-24, RIVERS in view of VINCI et al. do not explicitly teach the amount of oxazolidine and the amount of component (B) taught in VINCI et al.
However, it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claims 25 and 34, RIVERS teaches in lines 9-25 of column 3 that a cosolvent may be used.  RIVERS does not teach the amount of solvent used.
However, it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 29, RIVERS teaches in the abstract treating crude oil, and natural gas.
Regarding claim 33, VINCI et al. teach in lines 39-54 of column 7 the total number of carbon atoms in amino alcohols are less than 20 carbon atoms. A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 35, VINCI et al. further teach in lines 3-20 of column 7 that the amines have 1 to about 4 hydroxyl groups, with the polyamines having one or more amino groups.
However, it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that VINCI et al. do not teach a polyamine.
This is not persuasive as VINCI et al. explicitly teach in lines 9-17 of column 7 a polyamine and the polyamine comprise one or more types of amino groups that includes primary, secondary, or tertiary amines.  
Applicant argues that there is a synergistic effect with the combination of a compound (A) and a compound (B) and that compound (B) by itself has no effect on the scavenging of hydrogen sulfide.  Applicant argues that VINCI et al. do not teach a compound (B) that boost the efficiency of an oxazolidine compound. Applicant states that according to the present application, the additive does not have an effect on scavenging hydrogen sulfide on its own.
This is not persuasive as compound (A) is an oxazolidine and compound (B) is a nitrogen-containing compound selected from a group that includes primary, secondary and tertiary polyamines.
VINCI et al. explicitly teaches compounds that meet the limitations of compound (B).   The compounds that meet the limitations of compound (B) that VINCI et al. teach are explicitly taught for reducing hydrogen sulfide. 
It would be well within one of ordinary skill in the art to combine 2 different compounds for reducing hydrogen sulfide together.

Applicant argues that neither RIVERS nor VINCI et al. teach a ratio of compound (A) to compound (B) as being from 1 to about 100.  Applicant argues that there is a synergistic result.
This is not persuasive as applicant has not shown criticality across the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Absent evidence demonstrating criticality, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
"(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FANG (U.S. 8668749) teaches nitrogen containing additives for low sulphur fuels. The additives are taught to include N-(3-aminopropyl)morpholine.
KAMOUN et al. (USPGPUB 20160175769) teach chemical compositions and a method for using the chemical composition to scavenge sulfur containing compounds.
The method comprises contacting a gaseous sulfur-containing stream with an effective amount of a multi-component scavenging system.  
The multi-component scavenging system comprises at least one scavenger and at least one hygroscopic agent.
The scavengers include bisoxazolidines.  
MINTZ et al. (U.S. 4391925) teach surfactants that are obtained by the reaction of the polyamines with various polyalkenyl succinic anhydrides, such as polyisobutylene succinic anhydride, polypropenyl succinic anhydride and polyisobutenyl succinic anhydride.
The formula of the polyamines are taught to be
 
    PNG
    media_image1.png
    137
    255
    media_image1.png
    Greyscale

Wherein R3, R4, R5, R6, R7, R8, R9 and y are chosen from the group consisting of hydrogen, C1 to C20 alkyl, C6 to C20 aryl, C7 to C20 alkaryl radicals and substituted derivatives thereof, and x is an integer of from 1 to 100.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771    



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771